Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, & 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al 8,157,679 in view of Smith et al 7,686,714.
	Cyr shows an arrow with a first tip body portion 30; a second rear body portion with nock 50; and a tether 80 attached to the first and second portions. The tether is in a cavity and portion 92 of the second body extends into the cavity. The two portions can be attached, or separated from each other. The separated configuration may be at least 3 times the length of the attached configuration (column 3, lines 48-63). There is also shown fletching 58 to help the arrow fly straight. But if it was found that the arrow flies sufficiently straight without the fletching, the fletching could be eliminated along with its function. For example, Smith shows that it is known to manufacture an arrow without fletching (… a plurality of … fletching … may be secured to the second end of the shaft”) (fletching not required) (column 6, lines 45-54). Removing the fletching from the arrow of Cyr would be an obvious modification.
	With regard to claims 9-10, it is not clear what is the length-to-width ratio of the arrow of Cyr, but adjusting the length to fit a particular bow would be an obvious modification. 

Claim(s) 1-5, 12, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehan 4,795,165 in view of Smith et al 7,686,714.
	Tehan shows an arrow with a first tip body portion 10; a second rear body portion with nock 11; and an elastic tether 16 attached to the first and second portions. The tether is in a cavity and portion 15 of the second body extends into the cavity. The two portions can be attached, or separated from each other. There is also shown fletching 13 to help the arrow fly straight. But if it was found that the arrow flies sufficiently straight without the fletching, the fletching could be eliminated along with its function. For example, Smith shows that it is known to manufacture an arrow without fletching (… a plurality of … fletching … may be secured to the second end of the shaft”) (fletching not required) (column 6, lines 45-54). Removing the fletching from the arrow of Tehan would be an obvious modification.
	*   *   *   *   *   *

Claims 16-20 are allowed.
	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711